


110 HR 5453 IH: Coastal State Climate Change Planning

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5453
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mrs. Capps (for
			 herself, Ms. Bordallo,
			 Mr. Saxton,
			 Mr. Markey,
			 Mr. Pallone,
			 Mr. Inslee,
			 Mr. Farr, Mr. Delahunt, Mr.
			 Faleomavaega, Ms. Matsui,
			 and Mr. Hinchey) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Coastal Zone Management Act of 1972 to
		  authorize assistance to coastal states to develop coastal climate change
		  adaptation plans pursuant to approved management programs approved under
		  section 306, to minimize contributions to climate change, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coastal State Climate Change Planning
			 Act of 2008.
		2.Planning for
			 climate change in the coastal zone
			(a)In
			 GeneralThe Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end
			 the following:
				
					320.Climate change adaptation planning(a)In
				GeneralThe Secretary shall establish consistent with the
				national policies set forth in section 303 a coastal climate change adaptation
				planning and response program to—
							(1)provide assistance
				to coastal states to voluntarily develop coastal climate change adaptation
				plans pursuant to approved management programs approved under section 306, to
				minimize contributions to climate change and to prepare for and reduce the
				negative consequences that may result from climate change in the coastal zone;
				and
							(2)provide financial
				and technical assistance and training to enable coastal states to implement
				plans developed pursuant to this section through coastal states’ enforceable
				policies.
							(b)GuidelinesWithin
				180 days after the date of enactment of this section, the Secretary, in
				consultation with the coastal states, shall issue guidelines for the
				implementation of the grant program established under subsection (c).
						(c)Climate Change
				adaptation Planning Grants
							(1)In
				generalThe Secretary, subject to the availability of
				appropriations, may make a grant to any coastal state for the purpose of
				developing climate change adaptation plans pursuant to guidelines issued by the
				Secretary under subsection (b).
							(2)Plan
				contentA plan developed with a grant under this section shall
				include the following:
								(A)Identification of
				public facilities and public services, coastal resources of national
				significance, coastal waters, energy facilities, or other water uses located in
				the coastal zone that are likely to be impacted by climate change.
								(B)Adaptive
				management strategies for land use to respond or adapt to changing
				environmental conditions, including strategies to protect biodiversity and
				establish habitat buffer zones, migration corridors, and climate
				refugia.
								(C)Requirements to
				initiate and maintain long-term monitoring of environmental change to assess
				coastal zone adaptation and to adjust when necessary adaptive management
				strategies and new planning guidelines to attain the policies under section
				303.
								(3)State hazard
				mitigation plansPlans developed with a grant under this section
				shall be consistent with State hazard mitigation plans developed under State or
				Federal law.
							(4)AllocationGrants
				under this section shall be available only to coastal states with management
				programs approved by the Secretary under section 306 and shall be allocated
				among such coastal states in a manner consistent with regulations promulgated
				pursuant to section 306(c).
							(5)PriorityIn
				the awarding of grants under this subsection the Secretary may give priority to
				any coastal state that has received grant funding to develop program changes
				pursuant to paragraphs (1), (2), (3), (5), (6), (7), and (8) of section
				309(a).
							(6)Technical
				assistanceThe Secretary may provide technical assistance to a
				coastal state consistent with section 310 to ensure the timely development of
				plans supported by grants awarded under this subsection.
							(7)Federal
				ApprovalIn order to be eligible for a grant under subsection
				(d), a coastal state must have its plan developed under this section approved
				by the Secretary.
							(d)Coastal
				adaptation Project Grants
							(1)In
				generalThe Secretary, subject to the availability of
				appropriations, may make grants to any coastal state that has a climate change
				adaptation plan approved under subsection (c)(7), in order to support projects
				that implement strategies contained within such plans.
							(2)Program
				requirementsThe Secretary
				within 90 days after approval of the first plan approved under subsection
				(c)(7), shall publish in the Federal Register requirements regarding
				applications, allocations, eligible activities, and all terms and conditions
				for grants awarded under this subsection. No less than 30 percent, and no more
				than 50 percent, of the funds appropriated in any fiscal year for grants under
				this subsection shall be awarded through a merit-based competitive
				process.
							(3)Eligible
				activitiesThe Secretary may award grants to coastal states to
				implement projects in the coastal zone to address stress factors in order to
				improve coastal climate change adaptation, including the following:
								(A)Activities to
				address physical disturbances within the coastal zone, especially activities
				related to public facilities and public services, tourism, sedimentation, and
				other factors negatively impacting coastal waters, and fisheries-associated
				habitat destruction or alteration.
								(B)Monitoring,
				control, or eradication of disease organisms and invasive species.
								(C)Activities to
				address the loss, degradation or fragmentation of wildlife habitat through
				projects to establish marine and terrestrial habitat buffers, wildlife refugia
				or networks thereof, and preservation of migratory wildlife corridors and other
				transition zones.
								(D)Implementation of
				projects to reduce, mitigate, or otherwise address likely impacts caused by
				natural hazards in the coastal zone, including sea level rise, coastal
				inundation, coastal erosion and subsidence, severe weather events such as
				cyclonic storms, tsunamis and other seismic threats, and fluctuating Great
				Lakes water levels.
								(E)Provide technical
				training and assistance to local coastal policy makers to increase awareness of
				science, management, and technology information related to climate change and
				adaptation
				strategies.
								.
			(b)Authorization of
			 AppropriationsSection 318(a)
			 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464) is further amended
			 by adding at the end the following:
				
					(4)for grants under
				section 320(c) and (d), such sums as are
				necessary.
					.
			(c)Intent of
			 CongressNothing in this
			 section shall be construed to require any coastal state to amend or modify its
			 approved management program pursuant to section 306(e) of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1455(e)), or to extend the enforceable
			 policies of a coastal state beyond the coastal zone as identified in the
			 coastal state’s approved management program.
			
